Order entered August 12, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00111-CV

             DERRICK J. HAHN AND HAHN LAW FIRM, P.C., Appellants

                                             V.

                    SOUTHWEST DOUBLE D RANCH, LP, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-03263

                                         ORDER
       We GRANT appellee’s unopposed motion for extension of time file appellee’s brief and

ORDER appellee’s brief filed no later than September 19, 2016.



                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE